EXHIBIT 10.5

 

AMENDING AGREEMENT

 

This Amending Agreement (this “Agreement”) dated as of May 15, 2019 (the
“Effective Date”) is made by and between Lexaria Bioscience Corp., a Nevada
corporation with offices at 100 – 740 McCurdy Road, Kelowna, British Columbia,
V1X 2P7, Canada (the “Assignor”), Lexaria CanPharm ULC, a British Columbia
company with offices at 100 – 740 McCurdy Road, Kelowna, British Columbia, V1X
2P7 (the “Licensor”) and Nuka Enterprises, LLC, a Delaware limited liability
company with offices at 9690 Dallas St., Henderson, Colorado (together with its
successors and assigns the “LICENSEE”). LICENSOR and LICENSEE are sometimes
referred to individually herein as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS the Assignor and the LICENSEE entered into an Intellectual Property
License Agreement dated April 24, 2018 (the “Original Agreement”) whereby the
Assignor granted the LICENSEE a license to the Technology as defined in the
Original Agreement;

 

WHEREAS, pursuant to the terms of the Original Agreement, the LICENSEE was
granted certain options to expand the Territory, by way of adding Subsequent
Territories, and/or the End Products, by way of adding Product Options, as those
terms are defined in the Original Agreement;

 

WHEREAS, the Assignor has granted the LICENSOR a license to the Technology and
has further granted the LICENSOR the right to sublicense the Technology;

 

WHEREAS pursuant to the terms of the Original Agreement, the Assignor has the
right to assign the Original Agreement and the related rights and duties of the
Assignor without needing the prior consent of the LICENSEE and accordingly, the
Assignor has assigned the Original Agreement and the respective rights and
duties thereunder of the Assignor to the LICENSOR;

 

WHEREAS the LICENSEE has provided a notice of an Exercise of License Option for
the following Subsequent Territories and Product Options:

 



Subsequent Territory

Product Option

Michigan

#1 - Any product that is generally recognized as chocolates, chocolate bars,
chocolate treats, chocolate truffles, caramels, chocolate caramels, caramel
treats, or primarily composed of a form of chocolate or cocoa and is infused
with cannabis oil/isolate or equivalent containing 0.3% or greater THC.

#2 - Any READY TO DRINK consumable liquid products including, but not limited
to, cold brew or hot coffee, teas, lemonades, flavored waters, juices, beers,
wines, spirits, protein drinks, sport drinks, cocoa drinks, kombuchas,
probiotics, energy drinks/shots, vitamin waters, tinctures, dressings, honeys
and syrups, flavored sprays for consumption by way of ingestion that are infused
with cannabis oil/isolate or equivalent containing 0.3% or greater THC.

#3 - All products that are not Chocolates but are generally recognized as
“candies,” “gummies and jellies,” “suckers,” “hard or rock candies,” “jelly
beans”, mints and non-chocolate mint products, etc, that are primarily made with
sugar and/or other sweeteners and not generally recognized as a natural food and
is infused with cannabis oil/isolate or equivalent containing 0.3% or greater
THC. This category excludes pills, tablets and capsules that are not primarily
made with sugar and/or other sweeteners, that are generally recognized as
vitamins, supplements, medicines, sublingual or rapidly dissolving mouth-melts.
This category also excludes any solid tablet or form factor meant to dissolve in
a food product, liquid or beverage for purposes of seasoning, flavoring or
infusing cannabis oil therein.



 



 1

  



 

Massachusetts

#1 - Any product that is generally recognized as chocolates, chocolate bars,
chocolate treats, chocolate truffles, caramels, chocolate caramels, caramel
treats, or primarily composed of a form of chocolate or cocoa and is infused
with cannabis oil/isolate or equivalent containing 0.3% or greater THC.

#2 - Any READY TO DRINK consumable liquid products including, but not limited
to, cold brew or hot coffee, teas, lemonades, flavored waters, juices, beers,
wines, spirits, protein drinks, sport drinks, cocoa drinks, kombuchas,
probiotics, energy drinks/shots, vitamin waters, tinctures, dressings, honeys
and syrups, flavored sprays for consumption by way of ingestion that are infused
with cannabis oil/isolate or equivalent containing 0.3% or greater THC.

#3 - All products that are not Chocolates but are generally recognized as
“candies,” “gummies and jellies,” “suckers,” “hard or rock candies,” “jelly
beans”, mints and non-chocolate mint products, etc, that are primarily made with
sugar and/or other sweeteners and not generally recognized as a natural food and
is infused with cannabis oil/isolate or equivalent containing 0.3% or greater
THC. This category excludes pills, tablets and capsules that are not primarily
made with sugar and/or other sweeteners, that are generally recognized as
vitamins, supplements, medicines, sublingual or rapidly dissolving mouth-melts.
This category also excludes any solid tablet or form factor meant to dissolve in
a food product, liquid or beverage for purposes of seasoning, flavoring or
infusing cannabis oil therein.

Illinois

#1 - Any product that is generally recognized as chocolates, chocolate bars,
chocolate treats, chocolate truffles, caramels, chocolate caramels, caramel
treats, or primarily composed of a form of chocolate or cocoa and is infused
with cannabis oil/isolate or equivalent containing 0.3% or greater THC.

#2 - All products that are not Chocolates but are generally recognized as
“candies,” “gummies and jellies,” “suckers,” “hard or rock candies,” “jelly
beans”, mints and non-chocolate mint products, etc, that are primarily made with
sugar and/or other sweeteners and not generally recognized as a natural food and
is infused with cannabis oil/isolate or equivalent containing 0.3% or greater
THC. This category excludes pills, tablets and capsules that are not primarily
made with sugar and/or other sweeteners, that are generally recognized as
vitamins, supplements, medicines, sublingual or rapidly dissolving mouth-melts.
This category also excludes any solid tablet or form factor meant to dissolve in
a food product, liquid or beverage for purposes of seasoning, flavoring or
infusing cannabis oil therein.

 

 2

  

 



Ohio

#1 - Any product that is generally recognized as chocolates, chocolate bars,
chocolate treats, chocolate truffles, caramels, chocolate caramels, caramel
treats, or primarily composed of a form of chocolate or cocoa and is infused
with cannabis oil/isolate or equivalent containing 0.3% or greater THC.

#2 - All products that are not Chocolates but are generally recognized as
“candies,” “gummies and jellies,” “suckers,” “hard or rock candies,” “jelly
beans”, mints and non-chocolate mint products, etc, that are primarily made with
sugar and/or other sweeteners and not generally recognized as a natural food and
is infused with cannabis oil/isolate or equivalent containing 0.3% or greater
THC. This category excludes pills, tablets and capsules that are not primarily
made with sugar and/or other sweeteners, that are generally recognized as
vitamins, supplements, medicines, sublingual or rapidly dissolving mouth-melts.
This category also excludes any solid tablet or form factor meant to dissolve in
a food product, liquid or beverage for purposes of seasoning, flavoring or
infusing cannabis oil therein.

Colorado (Original Territory)

#1 - READY TO DRINK consumable liquid products including, but not limited to,
cold brew or hot coffee, teas, lemonades, flavored waters, juices, beers, wines,
spirits, protein drinks, sport drinks, cocoa drinks, kombuchas, probiotics,
energy drinks/shots, vitamin waters, tinctures, dressings, honeys and syrups,
flavored sprays for consumption by way of ingestion that are infused with
cannabis oil/isolate or equivalent containing 0.3% or greater THC.



 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the Parties contained in this Agreement, the Parties hereto
agree as follows:

 

AGREEMENT

 



1.All capitalized terms contained within this Agreement shall have the same
meaning and effect as provided for in the Original Agreement.

 

 

2.The Parties agree that all references to LICENSOR in the Original Agreement
will be deemed to be references to Lexaria CanPharm ULC and that all address
references for LICENSOR shall be deemed to be 100 – 740 McCurdy Road, Kelowna,
BC V1X 2P7;

 

 

3.Paragraph 2 b. of the Original Agreement is rescinded and shall be replaced in
its entirety with the following paragraph 2 b.:



 



 3

  



 

“License Option:

 

Furthermore, during the life of this Agreement, LICENSOR will reserve one
license in each other State in the United States where there is a lawful and
regulated adult use or medical cannabis market and in the country of Canada for
each product line in Exhibit B for the benefit of LICENSEE to be semi-exclusive
in the case of the End Products, to distribute and/or sell End Products in
locations compliant with all local and state laws applicable therein both at the
time of effecting this Agreement and as laws evolve in America during the life
of this Agreement under this option arrangement (the “License Option”).
Financial terms of the License Option are as disclosed in Exhibit C.

 

If it chooses to accept a License Option, LICENSEE shall provide notice in
writing to the LICENSOR in the form attached hereto as Exhibit E at least thirty
(30) calendar days prior to the effective date of the exercise of any License
Option (the “Exercise of License Option”). License Fees for an Exercise of
License Option, shall be in the amount and paid in the manner prescribed by the
attached Exhibit C. For territories where a final, semi-exclusive license is the
only remaining license available, LICENSOR shall notify LICENSEE that such final
license exists, and LICENSEE shall have the option of receiving the final,
semi-exclusive license for each Subsequent Territory under this License Option
if it accepts the option within sixty (60) days of being notified in writing by
LICENSOR. Upon any Exercise of License Option, LICENSOR does hereby agree to
extend the license of the Technology to include each state and/or such
additional End Products that use the Technology for which LICENSEE has exercised
the License Option (an “Extension”) whereby any such Extension will have an
expiration date that matches exactly the expiration date of this Agreement (ie:
April 2028). Any such Exercise of License Option which occurs prior to September
1, 2023 shall follow to the greatest extent possible the same proportionate
appropriate Territory License fees and Usage fees of this Agreement subject to
those terms found in Exhibit C below. Any such Exercise of License Option which
occurs on or after September 1, 2023 shall be subject to good faith negotiations
to determine appropriate fair market value Territory License fees and Usage Fees
relative to the then-current market conditions. For the avoidance of doubt, the
“then-current market conditions” may include conditions that are less favorable
to expansion into any such territory or are less suitable for licensing in which
case, the “then-current market conditions” would dictate lower fees than those
contemplated in this Agreement and the reverse is also true in which case
“then-current market conditions” would dictate higher fees than those
contemplated in this Agreement.”

 



4.Paragraph 2 e) is amended by adding the following words prior to the final
period: “with such utilization being governed by a trademark license which is
granted concurrently with, and forms part of, this technology license issued by
the LICENSOR to the LICENSEE”

 

 

5.The following paragraph is added as new paragraph 3 with all such subsequent
paragraphs being renumbered and with any and all paragraph references being
adjusted to accommodate such renumbering:

 

 

“3) Microfluidizer Option. In order to assist certain licensees of LICENSOR with
respect to the production of End Products that are comprised of Consumable
Liquids Products, as more particularly described in Exhibit B, LICENSOR is
providing an option whereby LICENSOR will purchase a Microfluidizer for the
purposes of combining the Technology with Nanoemulsions and/or Nanodispersions
in connection with the production of such Consumable Liquid Products. The
LICENSEE may exercise the Microfluidizer Option by initialing the appropriate
box on the attached Exhibit F and agreeing to be subject to the terms and
conditions set out in the attached Exhibit F.”



 

 4

  



 



6.Exhibit A to the Original Agreement is rescinded and is updated and replaced
with the attached Schedule “I” to this Agreement in order to reflect the
LICENSOR’s current patent portfolio;

 

 

7.Exhibit C to the Original Agreement shall be amended by:



 



 

a.replacing the last sentence of paragraph 1 prior the commencement of
subparagraphs (a) – (d), with the following:

 

 

 

 

 

“Territory License Fees for Colorado and for each Subsequent Territory that is
the subject of an Exercise of License Option shall start on the earlier of: (i)
ninety (90) days after the first sale of the first new Product; and (ii) one (1)
year after the date that the LICENSEE provides the LICENSOR with an Exercise of
License Option and will accrue and be payable as follows:”

 

 

 

 

b. 

replacing paragraph 6 with the following:

 

 

 

 

 

“Beginning on September 1, 2019, the LICENSEE will pay a yearly fee of $37,500,
in advance, to validly hold a License Option for any Subsequent Territory that
has not been the subject of an Exercise of License Option as of that date, where
there is a lawful and regulated adult use or medical cannabis market. The yearly
fee, aggregated over time but only applicable to each Subsequent Territory, will
be deducted from the applicable Territory License Fee otherwise payable when the
LICENSEE exercises the License Option for such Subsequent Territory.



 



8.Exhibit E be added to the Original Agreement in the form and content attached
hereto as Schedule “II”;

 

 

9.Exhibit F be added to the Original Agreement in the form and content attached
hereto as Schedule “III”;

 

 

10.All other terms and conditions of the Original Agreement shall remain in full
force and effect and the Parties hereto agree to be bound by the rights,
obligations and liabilities of the Original Agreement, as specifically amended
by this Amending Agreement. Further the Parties agree that the Territory License
Fees and the Usage Fees as set out in Exhibit C to the Original Agreement shall
be payable by the LICENSEE in the manner prescribed in Exhibit C for the
Subsequent Territories and Product Options for which LICENSEE has provided its
Exercise of License Option.



 

[The Signature Page to Follow]

 



 5

  



 

IN WITNESS WHEREOF, the parties have executed this Agreement intending to be
legally bound as of the date set forth above.

 



“LICENSOR”
LEXARIA CANPHARM ULC

 “LICENSEE”

NUKA ENTERPRISES, LLC

 

 

 

 

 

By:

“John Docherty”  By: “Peter Barsoom”  

 

John Docherty, President   Peter Barsoom, CEO  

 

   

 

 

 

 

 

 

By:

“Chris Bunka”

 

 

 

 

 

Chris Bunka, CEO  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ASSIGNOR”

LEXARIA BIOSCIENCE CORP.

 

 

 

 

 

 

 

 

 

 

By:

“John Docherty”

 

By:

“Chris Bunka”

 

 

John Docherty, President

 

 

Chris Bunka, CEO

 



 



 6

  



 

SCHEDULE “I”

 

EXHIBIT A

TECHNOLOGY

 

The Technology consists of:

 



 

(1)the following patent applications, patents granted, and PCT International
Patent Applications;

 

 

 

 

(2)all technical know-how and trade secrets in regard to such named patents,
including the use, manufacture or formulation thereof, that is owned or
controlled by LICENSOR as of the Effective Date of this Agreement, as well as
any future continuations, continuations in part or divisional applications filed
pursuant to the patent applications. (the “Licensed Patents”):



 

In the USA:

U.S. Patent Granted No. 9,474,725 awarded October 25, 2016.

U.S. Patent Granted No. 9,839,612 B2 awarded November 21, 2017

U.S. Patent Granted No. 9,972,680 B2 awarded May 15, 2018.

U.S. Patent Granted No. 9,974,739 B2 awarded May 22, 2018

U.S. Patent Granted No. 10,084,044 B2 awarded September 25, 2018

U.S. Patent Granted No. 10,103,225 B2 awarded October 16, 2018

U.S. Non-Provisional Patent Application No. 62/010,601.

U.S. Non-Provisional Patent Application No. 62/037,706.

U.S. Non-Provisional Patent Application No. 62/153,835.

U.S. Non-Provisional Patent Application No. 62/161,324.

U.S. Non-Provisional Patent Application No. 62/264,959.

U.S. Non-Provisional Patent Application No. 62/264,967.

U.S. Utility Patent Application No. 14/735,844.

U.S. Patent Pending Application No. 15/565,680

U.S. Patent Pending Application No. 62/519,511

U.S. Patent Pending Application No. 62/582,700

U.S. Patent Pending Application No. 62/642,737

U.S. Patent Pending Application No. 62/659,059

U.S. Patent Pending Application No. 62/658,473

U.S. Patent Pending Application No. 62/689,096

U.S. Patent Pending Application No. 62/730,645

 

International Patent Cooperation Treaty Filings:

PCT International Patent Application No. PCT/US15/35128.

PCT International Patent Application No. PCT/US16/64295.

PCT International Patent Application No. PCT/US16/64296.

PCT International Patent Application No. PCT/US18/38232.

 

Multiple National Filings:

Canada, The European Union, China, Japan, Australia, Mexico, and India

Australian Patent Granted No. 2015274698 awarded June 15, 2017

Australian Patents Granted No. 2017203054; 2018202562; 2018202583 awarded August
30, 2018

Australian Divisional Patent Granted No. 2018202584 awarded on January 10, 2019

 



 7

  

 



SCHEDULE “II”

 

EXHIBIT E

 

EXERCISE OF LICENSE OPTION NOTICE

 

TO: LEXARIA CANPHARM ULC (“Licensor”)

 

 

FROM: NUKA ENTERPRISES, LLC (“Licensee”)

 

 

RE: EXERCISE OF LICENSE OPTION

 

Pursuant to the terms of an Intellectual Property License Agreement dated April
24, 2018 as amended May , 2019 (collectively the “Agreement”), the Licensee has
the option to extend the license for the Technology granted by the Licensor to
certain additional territories (the “Subsequent Territories”) or products (the
“Product Options”) upon thirty (30) days written notice (the “Extension”).

 

The Licensee is providing the Licensor with this Exercise of License Option
Notice to effectively provide 30 days written notice that Licensee intends to
obtain an Extension for the following Subsequent Territories and/or Product
Options:

 

Subsequent Territory

Product Options

 

Pursuant to the terms and conditions of the Agreement, the Licensee agrees to
pay the prescribed Territory License Fees and/or Usage Fees, as applicable, in
the prescribed manner, all as more particularly disclosed in Exhibit C to the
Agreement.

 

Dated this __________ day of ___________, 20__________.

 

 

NUKA ENTERPRISES, LLC

 

By: ______________________________

       Peter Barsoom, CEO

 



 8

  



 

SCHEDULE “III”

 

EXHIBIT F

 

MICROFLUIDIZER OPTION

 

The Microfluidizer Option is available to the LICENSEE provided that:

 



 

i.The LICENSEE intends to produce End Products that fit in the category of
“Consumable Liquids Products” as more specifically defined in Exhibit “B”;

 

 

 

 

ii.The LICENSEE enters a license agreement with a minimum term of [**]1 years;

 

 

 

 

iii.The LICENSEE initials the box below acknowledging that the LICENSEE wishes
to exercise the Microfluidizer Option and the effective date of such
Microfluidizer Option exercise; and

 

 

 

 

iv.The LICENSEE agrees to be bound by the additional terms and conditions set
out under this Exhibit F as if they formed a part of the main Intellectual
Property License Agreement with the LICENSOR.



 

Initial to Confirm Exercise of Microfluidizer Option

 

By initialing the box to the left of this statement, I, __________________ being
the _______________________ of the LICENSEE hereby confirm that I have the
authority to exercise the Microfluidizer Option and agree, on behalf of the
LICENSEE, to be bound by the terms and conditions contained herein. This
effective date of the exercise of the Microfluidizer Option is______________ ,
20              (the “Effective Date”).

 

MICROFLUIDIZER OPTION ADDITONAL TERMS AND CONDITIONS

 



 

1.Purchase. The LICENSOR shall order one (1) Lab Scale LM20 Microfluidizer®
processor for High Shear cGMP-Ready Fluid Processing, as manufactured by
Microfluidics™, or equivalent, (the “Standard Equipment”) for each State
contained within the Territory, and any Subsequent Territory that has been added
due to an Exercise of License Option, which includes Consumable Liquid Products
as an End Product as at the Effective Date (referred to herein as a
“Microfluidizer Territory”), provided that concurrently with exercising this
Microfluidizer Option the LICENSEE:



 



 

a.advises the LICENSOR of each Microfluidizer Territory for which LICENSEE is
exercising this Microfluidizer Option; and

 

 

 

 

b.pays the prescribed quarterly payment of the Territory License Fee, as set out
in Exhibit C, for each Microfluidizer Territory in which the Microfluidizer
Option is being exercised , regardless of the quarterly payment date prescribed
by paragraph 1 (b) or (c), as applicable.



_____________ 

1 Certain information has been redacted: the omitted text sets forth a condition
for receiving the microfluidizer option

 



 9

  



 



 

2.Delivery. The LICENSOR shall direct the Standard Equipment or any Upgrade, as
defined below, to be delivered to the LICENSEE’S specified lab facility located
in a Microfluidizer Territory (each a “Facility”).

 

 

 

 

3.Upgrade of Standard Equipment. The LICENSEE may request an upgrade to the
Standard Equipment at the time of exercising the Microfluidizer Option (the
“Upgrade”), however such Upgrade will be subject to the additional consideration
as noted below, (check boxes as applicable):



 

Microfluidizer Upgrade

Additional Consideration Option #1

Initial

OR: Additional Consideration Option #2

Initial

M110-P for processing Pilot Scale and Small Production Batches or equivalent

 

2 year increase on Term

0% increase on Usage Fee

 

0 year increase on Term

1% increase on Usage Fee

 

OR

 

M-110EH for processing Pilot Scale and Small Production Batches or equivalent

3 year increase on Term

1% increase on Usage Fee

 

1 year increase on Term

2% increase on Usage Fee

 

The Standard Equipment or any Upgrade thereto is referred to herein as the
“Equipment” and the provision by the LICENSOR of the Equipment shall be deemed
to be a lease for same until the completion of the Term of the Agreement.

 



 

4.Delivery and Acceptance: Upon acceptance by LICENSEE of the Equipment at its
Facility, which acceptance shall be identified by LICENSEE taking possession of
the Equipment, such acceptance shall acknowledge that the Equipment is in good
order and new condition and that LICENSEE is satisfied with same and that
LICENSOR has made no representation or warranty, expressed or implied, with
respect to such item of Equipment. The Equipment is delivered to LICENSEE in an
“as is” condition.

 

 

 

 

5.Set Up: LICENSEE is responsible to pay all costs associated with any Equipment
set up including but not limited to engineering, electrical, manufacturer
installation and training.

 

 

 

 

6.Title to Equipment: LICENSOR represents that it owns the Equipment leased
herein free and clear of all liens.



 

 10

  



 

 

7.Use and Right to Equipment: Until the completion of the Term, the LICENSOR
shall maintain all right, title and interest in and to the Equipment. In
addition, the LICENSOR shall have the right during the Term to access and use
the Equipment at the LICENSEE’s Facility, upon fourteen (14) calendar days
written notice to LICENSEE, for up to two visits in any month with each such
visit lasting a minimum of a half-day to a maximum of two (2) business days for
the following purposes:

 



 

a.Conduct research, analysis and clinical trials;

 

 

 

 

b.Perform formulation work on an anonymous basis for third parties to
demonstrate the effectiveness of combining the Equipment with the Technology in
the creation of liquid products; and

 

 

 

 

c.For such other purposes as the LICENSOR sees fit for the purposes of advancing
its Technology and expanding its client base.

 

 

 

 

with all such purposes being conducted (i) according to any and all applicable
laws and regulations; (ii)in strict privacy; and (iii) under the confidentiality
provisions contained in paragraph 8 of this Agreement.



 



 

8.Maintenance and Repair: Other than with respect to any maintenance or repairs
incurred in connection with or required as a result of LICENSOR’S use of the
Equipment as described above, all maintenance and repair costs to the Equipment
shall be paid by LICENSEE, and LICENSOR is hereby relieved from any
responsibility to maintain or repair said Equipment, all said Equipment being
leased in an “as is” condition.

 

 

 

 

9.Insurance and Risk of Loss: LICENSEE shall acquire and maintain insurance on
the Equipment in the amount of at least US$40,000.00 dollars with LICENSOR named
as Lost Payee during the Term and shall provide LICENSOR with proof of same.

 

 

 

 

10.Taxes and Licenses: All taxes, license fees and other expenses associated
with the lease of the Equipment shall be paid by LICENSEE.

 

 

 

 

11.LICENSOR’S Indemnification: LICENSEE shall indemnify, protect and hold
harmless the LICENSOR, its agents, servants, successors and assigns from and
against all losses, damages, injuries, claims, demands and expenses, including
legal expenses, of whatever nature, arising out of the use, condition or
operation of any item of Equipment (excluding use or operation by LICENSOR as
described below), regardless of where, how and by whom operated. LICENSEE shall
assume the settling of, and the defense of any suits or other legal proceedings
brought to enforce all such losses, damages, injuries, claims, demands and
expenses and shall pay all judgments entered in the suit for other legal
proceedings. The indemnifications and assumptions of liability and obligation
herein provided shall continue in full force and effect notwithstanding the
termination of this agreement, whether by expiration of time, by operation of
law or otherwise for any such claims made or accruing during the term of this
lease.

 

 

 

 

12.LICENSEE’S Indemnification: LICENSOR shall indemnify, protect and hold
harmless the LICENSEE, its agents, servants, successors and assigns from and
against all losses, damages, injuries, claims, demands and expenses, including
legal expenses, of whatever nature, arising out of LICENSOR’S use or operation
of any item of Equipment pursuant to Section 7 of this Exhibit F.

 

 

 

 

13.Assignment and Sublease: LICENSEE may not assign or sublease the Equipment
without the written consent of LICENSOR, which consent shall not be unreasonably
withheld.

 

 

 

 

14.Relocation: Equipment may not be relocated or moved to any other building
other than the one it is delivered to by the manufacturer, without express
written consent from the LICENSOR, not less than 30 days in advance. Equipment
is not readily portable and may not be temporarily transported to any other
building even if it is returned to the original building.



 

 11

  



 



 

15.LICENSEE’S Default: Time is of the essence under this agreement and any of
the following events shall constitute defaults on the part of LICENSEE
hereunder:



 



 

a.any breach or failure of LICENSEE to observe or perform any of its material
obligations under the Agreement;

 

 

 

 

b.insolvency of bankruptcy of LICENSEE or assignment for the benefit of
creditors;

 

 

 

 

c.any other act of LICENSEE which will allow LICENSOR to reasonably deem itself
insecure in the prospect of payment.

 

 

 

 

Upon the occurrence of any default LICENSOR may exercise this option with at
least five (5) days’ notice to the LICENSEE and thereupon all Equipment and
rights of LICENSEE therein shall be surrendered unto LICENSOR; upon default,
LICENSOR may take possession of the Equipment where found with or without
process of law in court, may enter upon the leased premises without liability
for suit, action, or other proceedings by LICENSEE and remove same; hold, sell,
lease or otherwise dispose of the Equipment or keeping of any of them as
LICENSOR so chooses.



 



 

16.Purchase Agreement: LICENSEE agrees that on the final date of the Term that
it shall purchase the Equipment from the LICENSOR for the purchase price of
US$1.00 (the “Purchase Price”) which sum shall be payable by the 5th day
following the completion of the Term. If LICENSEE fails to purchase the
Equipment and pay the Purchase Price pursuant to this paragraph 12, LICENSOR may
repossess the Equipment. In the event LICENSEE pays the Purchase Price in
accordance with this paragraph 12, LICENSOR shall convey the Equipment unto
LICENSEE free and clear of all liens.



 

 



 12



 